Citation Nr: 0520642	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a disorder of the spine 
and neck, to include as secondary to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  


FINDINGSOF FACT

1.  As a result of gunshot and metallic fragment wounds 
sustained in combat in World War II, the veteran has service 
connection in effect for the residuals of a gunshot wound to 
the mandible with bone loss, limitation of motion, and speech 
defect, currently evaluated as 30 percent disabling; scars of 
the chin from the gunshot wound, with limitation of motion 
and hypesthesia, rated at 10 percent; multiple scars of the 
right forearm (characterized as residuals of gunshot wound by 
the RO, but described as hand grenade fragment wounds by the 
veteran), with retained metallic foreign body, rated at 10 
percent; and multiple scars of the left ankle and right wrist 
(characterized as residuals of gunshot or shell fragment 
wounds by the RO, but described as grenade fragment wounds by 
the veteran), with multiple retained fragments, rated at 10 
percent. 

2.  No symptomatology or pathology involving the neck or 
spine in service has been demonstrated, and there is no 
probative and competent medical evidence linking a current 
disorder of the neck or spine to a service-connected 
disability. 


CONCLUSION OF LAW

A disorder of the neck and spine was not incurred in or 
aggravated by service, nor is a neck or spine disorder shown 
to be proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a February 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed January 2004  statement 
of the case (SOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
We note, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the January 2004 SOC issued by the RO 
clarified what evidence would be required to establish 
service connection for a disorder of the neck and spine.  
Further, the claims file reflects that the January 2004 SOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


II.  Factual Background

The record reflects that the veteran sustained shrapnel 
wounds to his upper and lower extremities and a gunshot wound 
through the jaw during combat on Iwo Jima during World War 
II.  The injury to the jaw was described as a through-and-
through wound of the mandible, and treatment included wiring 
of the veteran's jaw.  There were documented to be numerous 
small shrapnel wounds just above the ankle, and these wounds 
were said to be healing well in March 1945.  Wounds were also 
described in the right wrist.  The service medical records, 
including the May 1946 separation examination, do not reflect 
any evidence of treatment for or symptoms of a neck or spine 
disability.  

Following separation from service, the veteran was afforded 
an initial VA examination in September 1946.  X-rays 
conducted at that time showed multiple metallic foreign 
bodies within the soft tissue of the distal left leg and a 
metallic foreign body measuring about 11/2 centimeters, located 
8 centimeters proximal to the right wrist joint within the 
soft tissues between the two forearm bones dorsally.  
Clinical evaluation revealed a scar on the right chin, 1/4 inch 
in length, that was soft, non-adherent, and non-tender.  Also 
shown at the point of the fragment exit wound in the right 
forearm was scarring that was non-adherent and non-tender, 
and multiple scars on the lateral surface of the lower ? of 
the left lower leg.  Findings also included a slight 
limitation of jaw motion, and hypesthesia of the lower lip 
and a small area adjacent to the scar of the left chin.  
There was no limitation of motion or pain on motion of the 
right wrist or left ankle.  No complaints of pain or any 
limitation of functioning in the neck or spine were reported 
at that time, nor was there any such disability documented in 
the reports from this examination. 

Thereafter, service connection was granted for multiple 
scarring from shell fragment wounds of the left ankle and 
right wrist, with multiple retained fragments.  Service 
connection was also granted for multiple scarring of the 
chin, as residuals of a perforating gunshot wound, with 
limitation of motion of the jaw and hypesthesia of the lower 
lip and chin.  A third disability for which service 
connection was granted was multiple shell fragment wound 
scars on the right forearm, with a retained metallic foreign 
body.  The fourth disability for which service connection was 
granted was residuals of a gunshot wound of the mandible, 
resulting in marked bone loss of the lower anterior alveolar 
ridge, with a speech defect and limitation of motion of the 
lower jaw.  Separate 10 percent ratings were assigned for all 
four disabilities effective from May 1946.  These ratings 
have been confirmed and continued until the present time, 
except for residuals of the gunshot wound to the mandible, 
for which a 30 percent rating was assigned effective from 
January 2002.  

The veteran's overall service-connected disability rating has 
been calculated under the Combined Ratings Table set forth at 
38 C.F.R. § 4.25.  See 38 U.S.C.A. §§ 1155 and 1157.  
Combined ratings are not merely added together, but are 
combined in accordance with the table, and result from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the next less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  38 C.F.R. § 4.25

With regard to the medical evidence of a neck or spine 
disorder, the first evidence of such disability is contained 
in VA clinical records dated in 2002, indicating that an MRI 
had revealed stenosis at C3-C4.  It was noted that the 
stenosis was accompanied by syringomyelia.  The veteran 
contends that this condition is etiologically related to the 
service-connected gunshot wound residuals involving the jaw.  
He has made various assertions in this regard, to include 
that his current neck/spine disability occurred because of 
the force of the gunshot wound, from a Japanese machine gun, 
which he described as almost "tearing his head off" at the 
time he was hit.  The veteran also contends that due to 
"rushed" or inadequate medical care for the gunshot wounds 
sustained during service, his neck and spine disability was 
not detected or properly treated.  

In order to determine whether the veteran's contentions 
summarized above could be medically supported, the veteran 
was afforded a VA examination in December 2003.  The reports 
from this examination reflect a discussion of the clinical 
history associated with the gunshot wound to the mandible, to 
include the development of osteomyelitis, surgical 
reconstruction of the jaw, and root canal and other dental 
surgery.  The veteran reported to the examiner that during 
the entire course of his recovery from the injury to his jaw, 
he experienced neck and shoulder discomfort.  He stated that 
he was in such discomfort that he could not raise his head 
off the pillow, but that nobody ever evaluated this condition 
medically.  As he was anxious to be separated from service, 
the veteran stated that he masked this discomfort and 
"pushed himself" to leave service in an ambulatory state.  
He stated that the pain in his neck and shoulder is constant, 
and that he saw a neurologist beginning in the Spring of 2002 
because he was beginning to lose movement of the lower 
extremities and sensation in the hands.  The veteran further 
indicated that, after he was discovered to have had cervical 
stenosis at C3-C4 involving syringomyelia, he underwent a 
surgical decompression in October 2002.  He also reported 
that he underwent a lumbar laminectomy in 1988 due to right 
buttock and hip pain.   

Following the compiling of the veteran's history as 
summarized above and a physical examination, the VA physician 
who conducted the December 2003 VA examination concluded as 
follows:  

In Spring of 2002, [the veteran] also was 
diagnosed with cervical stenosis 
involving C3-C4 with syringomyelia.  It 
is likely as not that this is not due to 
the mandibular through and through 
fracture given the length of time between 
the two issues and the fact that the 
through and through mandibular fracture 
is far removed from the C3-C4 cervical 
spine area and it is not known that 
mandibular fractures can cause 
syringomyelia.  (Emphasis added.)

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

When a wartime veteran alleges that he suffers disability due 
to an injury incurred in combat, 38 U.S.C.A. § 1154(b) must 
be considered, permitting the veteran's undocumented 
assertions regarding combat-related injuries to be accepted 
as true.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  The analysis 
required by 38 U.S.C.A. § 1154(b), however, applies only as 
to whether an injury or disease was incurred or aggravated at 
that time, i.e., in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting any current disability to that in-service injury.  
See Collette, Gregory, supra.  The provisions of 38 U.S.CA. § 
1154(b) do not obviate the requirement that a veteran submit 
medical evidence of a causal relationship between his current 
condition and his military service.  Wade v. West, 11 Vet. 
App. 302 (1999).  

The veteran has been extremely articulate and obviously 
sincere in his prosecution of this claim and appeal.  He has 
described the circumstances of his incurrence of fragment 
wounds from grenades, and a gunshot wound from machine gun 
fire, during combat against Japanese forces in the Pacific 
theater.  We acknowledge his concern that his reluctance to 
complain about his pain during and after service, as well as 
the exigencies of combat and the high number of casualties 
sustained by American forces, may have compromised 
documentation of his claimed neck problems by military 
medical personnel.  Nevertheless, the issue before the Board 
is whether the record supports a causal link between service, 
or service-connected disability, and his currently claimed 
disorder of the spine and neck.

Applying the above criteria to the facts summarized in the 
previous section, while the Board has carefully considered 
the veteran's assertions in this case, and has taken note of 
his heroic service, we must regretfully conclude that the 
probative weight of the negative evidence exceeds that of the 
positive in this case.  In particular, the service medical 
records, while revealing the gunshot and shell fragment 
wounds to the jaw, arm, and leg as described above, do not 
reflect any treatment for or symptoms of a back or neck 
disorder, nor do the reports from the first VA examination 
conducted after service in September 1946.

The Board has considered the contentions of the veteran that 
he had such disability "all along" and that it simply went 
unnoticed or untreated during service.  However, the 
conclusion following the December 2003 VA examination, that 
the veteran's cervical spine disability first shown in 2002 
is not likely to be related to his in-service wounds, is 
highly probative negative evidence weighing against the 
veteran's claim.  Although review of the record reveals an 
isolated notation, the meaning of which is unclear and too 
vague to be of any significant probative value, by a dentist 
in October 2002 to the effect that the veteran has neck and 
back problems "associated" with the disability involving 
the mandible, there is no evidence directly linking a 
neck/spine problem to the service-connected disability in the 
mandible.  As a result, the Board finds the conclusion 
following the December 2003 examination to be not refuted by 
any probative competent evidence of record.  

As for the contentions of the veteran linking a neck/spine 
disability to the mandibular gunshot wound, including those 
in his substantive appeal specifically questioning the RO's 
reliance on the opinion form the December 2003 examination, 
the Board has considered these contentions carefully, mindful 
of the legal authority relating to claims for service 
connection for disabilities alleged to have been incurred in 
combat.  See 38 U.S.C.A. § 1154; Collette, Gregory, supra.  
However, in the context of the current claim, the veteran 
must still submit reliable medical evidence linking a current 
neck or spine disability to the in-service mandible injury to 
prevail, and the veteran is not deemed competent, as a 
layman, to present evidence as to medical causation.  See 
Wade, Routen, Espiritu, supra.  Therefore, while the Board 
appreciates the sincerity of these statements, it must find 
the probative value of this positive evidence to be 
outweighed by the negative evidence of record as set forth 
above.  In summary, therefore, the claim must be denied.  
Gilbert, supra.


ORDER

Entitlement to service connection for a disorder of the spine 
and neck, to include as secondary to service-connected 
disability, is denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


